Citation Nr: 0516890	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  95-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia




THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle injury.




ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel






INTRODUCTION

The appellant is a veteran who retired in February 1992 after 
more than 20 years of active duty.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1992 decision of the Atlanta Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for residuals of a right knee injury, rated 10 percent 
disabling; and for residuals of a left ankle injury and for 
bilateral hearing loss, each rated noncompensable.  The RO 
also denied five other claims, including service connection 
for residuals of a left knee injury.  In his notice of 
disagreement with the October 1992 rating decision, the 
veteran limited his appeal to the issues of entitlement to 
service connection for residuals of a left knee injury, and 
entitlement to increased ratings for a left ankle disability 
and bilateral hearing loss.  The issue of service connection 
for a left knee disorder is not before the Board, as the RO 
granted that benefit in July 1995.  In an October 2000 
decision, the RO increased the rating for the left ankle 
disability to 10 percent.  That claim remains in controversy, 
as less that the maximum available benefit was awarded.  See 
AB. v. Brown, 6 Vet. App. 35 (1993).  This case was 
previously before the Board in December 2003, when it was 
noted that the veteran had not filed a substantive appeal (or 
its equivalent) pertaining to an April 2003 statement of the 
case (SOC) issued by the RO, which denied a rating in excess 
of 20 for residuals of a right knee injury.  In December 2003 
correspondence, the Board informed the veteran that a 
substantive appeal had not been filed as to April 2003 RO 
decision, and thus his appeal as to the matter of an 
increased rating for a right knee disability may be 
dismissed.  The case was then before the Board in March 2004, 
when the appeal on the issue of a rating in excess of 20 
percent for right knee chondromalacia was dismissed, and the 
issues of entitlement to increased ratings for bilateral 
hearing loss and residuals of a left ankle injury were 
remanded to the RO for additional development.  

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a left ankle injury is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  The 
veteran will be notified if any action on his part is 
required.

FINDING OF FACT

Throughout the appellate period the veteran's hearing acuity 
has been no worse than level III in the right ear and level 
II in the left ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code (Code) 6100, Tables VI and VII 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case, 
and the requirements therein appear met.  

The veteran was provided VCAA notice by a supplemental 
statement of the case (SSOC) issued in April 2003, and by 
March 2004 correspondence from the RO.  Although he was 
provided VCAA notice subsequent to the rating decision 
appealed (incidentally, notice would not have been possible 
prior to enactment of the VCAA), he is not prejudiced by any 
notice timing defect.  He was notified (in the October 1992 
RO decision, in a June 1994 SOC, in the April 2003 SSOC, and 
in the March 2004 correspondence) of everything required, and 
has had ample opportunity to respond or supplement the 
record.  Specifically, the April 2003 SSOC and the March 2004 
correspondence informed him of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  The 
case was reviewed de novo subsequent to the notice.  

Regarding content of notice, the SOC, and the SSOCs issued in 
April 2003 and May 2005, informed the veteran of what the 
evidence showed.  He was advised by the April 2003 SSOC and 
the March 2004 correspondence that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The March 2004 
correspondence advised him of what the evidence must show to 
establish entitlement to increased ratings, and what 
information or evidence VA needed from him.  While he was not 
advised verbatim to submit everything he had pertaining to 
his bilateral hearing loss and left ankle disabilities, the 
RO asked him to let VA know "[i]f there is any other 
evidence or information that you think will support your 
claim."  He was further advised to submit, or provide 
releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent.  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in the December 2003 remand.  The development in 
the matter of a compensable rating for bilateral hearing 
loss, to include notice of the VCAA, has been completed and 
the additional evidence has been considered by the RO.  VA 
has obtained all identified records that could be obtained.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  The Board finds it 
proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

On VA audiological evaluation in September 1992, the veteran 
reported that during service he was exposed to acoustic 
trauma from artillery and mortar fire, with and without ear 
protection.  Audiometric studies showed that puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
50
75
LEFT
5
15
70
70
The average puretone thresholds for the 1000, 2000, 3000, and 
4000 Hertz frequencies were 36.25 decibels in the right ear 
and 40 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 95 percent in the right ear and 
96 percent in the left ear.  The diagnosis was bilateral high 
frequency sensorineural hearing loss, and tinnitus secondary 
to noise exposure.  

On VA audiological evaluation in June 1997, audiometric 
studies showed that puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
15
55
75
LEFT
10
15
70
70

The average puretone thresholds for the 1000, 2000, 3000, and 
4000 Hertz frequencies were 38.75 decibels in the right ear 
and 41.25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 96 percent in the left ear.  The diagnosis was 
bilateral moderate to moderately-severe high frequency 
sensorineural hearing loss at 3000-4000 Hertz, with excellent 
speech recognition.  

On VA audiological evaluation in October 2001, the veteran 
reported that his hearing loss began in 1975 (due to exposure 
to loud gunfire during service).  He also reported that he 
began receiving hearing aids from VA approximately 11 years 
earlier.  Audiometric studies showed that puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
75
100
LEFT
25
35
80
90

The average puretone thresholds for the 1000, 2000, 3000, and 
4000 Hertz frequencies were 58 decibels each ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and 92 percent in the left ear.  The 
diagnosis was bilateral sensorineural hearing loss with 
tinnitus.  

On VA audiological evaluation in March 2003, audiometric 
studies showed that puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
80
95
LEFT
35
45
90
95

The average puretone thresholds for the 1000, 2000, 3000, and 
4000 Hertz frequencies were 61 decibels in the right ear and 
66.25 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
92 percent in the left ear.  The diagnosis was hearing loss 
with tinnitus.  

In May and September 2004 letters, the veteran reported that 
his hearing loss continually caused misunderstandings in 
personal, professional, and social situations.  He stated 
that he "require[s] assistance for a phone" due to the 
hearing loss, and he complained that his hearing aids "don't 
do any good at all."  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. 
§ 4.85 (2003).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  Id.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as is the situation 
here, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Here, the noncompensable rating 
assigned encompasses the greatest degree of hearing loss 
impairment shown at any time during the appeal period, and 
"staged" ratings are not indicated.

Rating hearing loss disability requires a mechanical 
application of audiometry findings to the schedular criteria.  
See Lendenmann v. Principi, 3 Vet. App. 345(1992).  

When findings on audiometric studies during the evaluation 
period (since the grant of service connection) are compared 
to Table VI of the rating schedule, the results are that the 
veteran had level I hearing, bilaterally, on VA examination 
in September 1992 (his claim of service connection for 
hearing loss was received by VA in March 1992).  On VA 
examination in March 2003 (which showed the greatest degree 
of hearing impairment during the appellate period), right ear 
hearing acuity was level III, and left ear acuity was level 
II.  Under 38 C.F.R. § 4.85, Table VII, Code 6100, such 
hearing acuity warrants a noncompensable rating.  An 
exceptional pattern of hearing (as specified in 38 C.F.R. 
§ 4.86), which would permit rating under alternate criteria, 
is not shown.  Consequently, the schedular criteria do not 
allow for a compensable rating in this case.  

The matter of an extraschedular rating under 38 C.F.R. 
§ 3.321 has not been raised specifically.  Although the 
veteran reports that his hearing loss causes 
misunderstandings in social and professional settings, and 
impairs telephone conversations, the evidence does not show 
factors such as frequent hospitalizations or marked 
interference with employment due to the hearing loss 
suggesting referral for extraschedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A compensable rating for bilateral hearing loss is denied.  
REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In the 
March 2004 remand, the Board, in pertinent part, directed the 
RO to schedule a VA examination should recent treatment 
records reflect any significant increase in the left ankle 
disability.  The evidence of record at the time of the March 
2004 remand included the report of a March 2003 VA 
examination, when range of motion of the left ankle was 
within normal limits (to 20 degrees on dorsiflexion and to 45 
degrees on plantar flexion).  See 38 C.F.R. § 4.71, Plate II 
(2004).  (Notably, that examination report does not reflect 
that the claims folder was reviewed in conjunction with the 
examination, and notations regarding the veteran's prior 
medical history (as it pertains to the left ankle) suggest 
that the historical information in the report was obtained 
directly from the veteran.)  Evidence received pursuant to 
the March 2004 remand includes a private physician's October 
2003 examination report, when clinical findings included that 
range of motion of the left ankle was to only 10 degrees on 
dorsiflexion and to only 30 degrees on plantar flexion.  

The ranges of motion reported by the private physician 
suggest a significant increase in left ankle disability.  
Moreover, in multiple correspondence received from the 
veteran in 2004, he reported left ankle symptoms that would 
also appear to reflect a marked increase in the severity of 
the left ankle disability since the VA examination in March 
2003.  The failure to arrange for another VA orthopedic 
examination in these circumstances suggests noncompliance 
with the march 2004 remand directives.  A remand confers, as 
a matter of law, a right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA regulations provide that individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  38 C.F.R. § 3.655 provides, in pertinent 
part, that when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with a 
claim for an increased rating, the claim shall be denied.  
Finally, the nature of the disability at issue suggests 
ongoing treatment.  Reports of any such treatment may include 
information pertinent to the veteran's claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
left ankle disorder from May 2001 (the 
date of the most recent VA outpatient 
records) to the present, then obtain 
copies of complete treatment records from 
all sources identified.  Whether or not 
he responds, the RO should obtain reports 
of any VA treatment that are not already 
associated with the claims file.  

2.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his left ankle disability.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include range of motion studies of the 
left ankle, with consideration of any 
complaints of pain and of limitation of 
motion due to pain.  All functional 
limitations resulting from the left ankle 
disability are to be identified.  The 
examiner should note whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the left ankle.  The examiner 
should discuss the effect the left ankle 
disability has upon the veteran's daily 
activities (as well as the extent and 
effect, if any, of episodes of 
exacerbation).  The examiner must explain 
the rationale for all opinions given.  

3.  The RO should then review the claim 
of entitlement to a rating in excess of 
10 percent for residuals of a left ankle 
injury.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded.  The 
law requires that all claims remanded by the Board for 
additional development must be handled in an expeditious 
manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


